*374DISSENTING OPINION OP
GALBRAITH, J.
The scope of this special statute authorizing the action at law to quiet title is by the majority opinion extended, by implication, beyond its plain terms. To me this construction seems unwarranted.
The statute permits an action to be brought “against another person, who claims adversely to the plaintiff an estate or interest in real property, for the purpose of determining such adverse claim.”
The “estate or interest” in property is often a very different thing from the possession. The estate or interest is frequently in 'one person and the possession or right to possession in another. The statute by its terms does not authorize the trial of the right to the possession but the “adverse claim” to real property.
No ease has- been cited where, a court of law, in a jurisdiction where the distinction between law and equity is maintained in this kind of action, has tried the right to the possession of the property in the absence of a special provision of statute- authorizing it. The cases cited where courts have awarded the writ of possession in suits in equity do not even by analogy sustain' the construction given this statute. The courts here would issue the writ if the action were brought on the- equity side of the docket. Still I take it that this would be no justification for a court of law in doing it.
It was said by this court: “Although equity has cognizance of suits to quiet title- in lands with more extensive; and complete powers, the legislature has seen fit to confer upon certain law courts this special right- of action. The existence of a remedy in equity does not affect the right .of the plaintiff to; choose and pursue the statutory remedy. We are not to consider the effectiveness of-the statutory remedy, or whether some other form of action would be better suited to this case, provided plaintiffs- here have substantially followed the statute-.” Kahoiwai v. Limaeu, 10 Haw. 507, 509.
It does not appear in what respect the equitable action can be *375“more extensive and complete” if in. the law action the court can try the light to the possession and award the writ of possession. If that be true the law action is more extensive and complete or may be so for the reason that in the law action the right to a jury trial is available.
The fact that the construction contended for by the defendants would give the statute a narrow scope is no argument against its correctness since it gives it as widei range as the language used seems to warrant.
If the legislature intended by this statute to confer on “certain law courts” as extensive jurisdiction as that possessed by courts of equity in this action such intention is not plain and clear from the language employed. Legislatures in other jurisdictions have expressly given the extended powers to law courts by the terms of the statute and these statutes were in existence in 1890, (the date of the enactment of the statute) and are presumed to have been known to the legislature here. In view of these facts I am forced to the conclusion that if it had been intended to give this law action to quiet title the broad and comprehensive scope it has in equity language would have been employed leaving no doubt as to such intention.
The writ of possession may be peculiarly a law writ but if it issues in the law action t-o try title it is by virtue of the inherent powers of a court of general jurisdiction “to do full and complete justice” over a subject matter before it. Such power ought not to be claimed for a law court in a Territory where the distinction between actions at law and suits in equity is still maintained. The right of the law court to- try the action is given by statute and its powers should be confined within its plain terms.